Citation Nr: 1438290	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for ulcerative colitis with ileostomy and hernias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1971.  He also had periods of inactive duty for training and active duty for training from July 1977 to March 1982 with the Wisconsin National Guard.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This issue was previously before the Board in August 2012, and was remanded for further development.  Specifically, the Board requested the Veteran's pay stubs from the National Guard be obtained.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA and VBMS paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed ulcerative colitis is a disease, not an injury.

2.  The Veteran's currently diagnosed ulcerative colitis disease did not begin during a period of ACDUTRA, but instead manifest during a period of INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis disease have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for ulcerative colitis with ileostomy and hernias, which he states was incurred or aggravated while he was at a two-week training camp with the Wisconsin Army National Guard from April 1981 to May 1981.  See April 2008 and June 2009 statements.  He reported experiencing gastrointestinal symptoms after eating hot dogs while at training camp.  See May 1981 hospital records.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a)(emphasis added). 

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  

Annual training is an example of active duty for training, while weekend drills are inactive duty training.  See Latsch v. Shinseki, 08-1484, 2009 WL 3157557 (Vet. App. Sept. 30, 2009) (non-precedential) ("inactive duty for training means non-full time duty for reservists as prescribed by the Secretary of each military department (commonly in the form of weekend drills and two-week yearly training periods))."  38 U.S.C.A. § 101(23)(A)).  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited "for any persuasiveness or reasoning it contains").

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  The term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 04-2002.

The Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131; see also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). To establish status as a "veteran" a claimant must serve on active duty; serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In this case, the Veteran served on active duty between October 1964 and December 1971.  He therefore has veteran status.  

Private and VA treatment notes document that the Veteran has a current diagnosis of ulcerative colitis and receives care for his ileostomy and related issues.  Accordingly, the presence of a current disability is established.

However, the Court has observed that "ulcerative colitis is defined as 'a nonspecific inflammatory disease of the colon of unknown cause characterized by diarrhea with discharge of mucus and blood, cramping abdominal pain, and inflammation and edema of the mucous membrane with patches of ulceration,'"  citing WEBSTER'S MEDICAL DESK DICTIONARY 740-41 (1986).   Smart v. Brown, 8 Vet. App. 145 (1995) WL 412992 (Vet. App.) (non-precedential).  Using the definitions of "injury" and "disease" provided by VA's General Counsel, and the Court's adopted definition of ulcerative colitis as "a nonspecific inflammatory disease of the colon," the Board finds that ulcerative colitis is a disease and not an injury.  Accordingly, service connection will only be warranted if said disease was incurred in or aggravated during a period of ACDUTRA, as diseases incurred during INACDUTRA are ineligible for service connection.  

Here, the Veteran has asserted that his currently diagnosed ulcerative colitis began in early May 1981, shortly after returning from Army Reserve Camp.  Private medical records from Memorial Hospital reflect the Veteran sought treatment for symptoms such as abdominal cramping, diarrhea, and rectal bleeding on May 4, 1981, and these records indicated the Veteran recently returned from Army Reserve Camp.  The Board notes this medical record suggests the Veteran's current disorder preceded May 1981, as an "extensive past history" of diarrhea with rectal bleeding was noted.  However, affording all benefit of the doubt to the Veteran, the Board will assume his currently diagnosed disability began in May 1981.

As will be discussed, while service documents reflect the Veteran did perform duty with the National Guard the week prior to his private treatment for his currently diagnosed disability, the evidence does not establish this period of service constituted ACDUTRA.

The Veteran has repeatedly asserted he attended a two-week training camp with the Wisconsin Army National Guard at Fort McCoy from April 1981 to May 1981.  He stated that immediately upon returning from this two week training camp he sought medical attention and was eventually diagnosed with the disability on appeal.  Due to his poor health, he was unable to participate in monthly drilling again until September 1981.  

The Veteran's statements are partially supported by a document from the Wisconsin National Guard received October 1981.  This document reflects, in relevant portion, the Veteran received military pay for service completed on April 25th and May 1st through 3rd of 1981.  A review of a calendar from 1981 reflects these dates were a Saturday and a Friday through Sunday, respectively.  Therefore, although the record reflects the Veteran did receive pay for National Guard duty in April and May of 1981, the record reflects he was paid for four days of weekend duty during that time frame, not that he attended a two week camp.  This record then reflects the Veteran did not complete any additional National Guard duty until September 1981, consistent with his lay statements.

Therefore, the Board finds the Veteran's lay statements are credible to the extent that they support the contention that he conducted National Guard duty in April and May of 1981, and shortly after was diagnosed with the disability on appeal.  However, the service department records do not reflect this service constituted a two week camp, but instead suggest routine and inactive weekend duty.

This conclusion is further supported but the Veteran's Wisconsin Army National Guard pay stubs, which again reflect he received pay for April 25th, May 2nd, and May 3rd of 1981.

Therefore, the Board does not dispute that the Veteran completed duty with the Army National Guard the weekend of May 2nd through 3rd of 1981, prior to seeking medical treatment on May 4, 1981.  Additionally, the Board finds the Veteran appears to sincerely believe his recollection as attending a two week training camp during this time frame.  However, this testimony is unfortunately at odds with the contemporaneous service documents.  Therefore, the Board finds that to this extent, the Veteran is simply not a reliable historian as to the details of his National Guard service which occurred more than thirty years ago.  Instead, probative service documents establish the Veteran served only three days of weekend National Guard duty immediately prior to seeking medical treatment for this disability on appeal.

Similarly, the evidence also includes an October 2008 written letter from a friend of the Veteran, which states the Veteran attended National Guard summer camp in late April and early May of 1981.  As with the Veteran's lay statements, although his friend is competent to report what he was told by the Veteran, his statements are at odds with the contemporaneous service documents.  Again, the Board finds the contemporaneous service documents are more probative then lay statements describing events more than twenty years earlier.

Additional service documents do not establish these three days of weekend National Guard duty in early May 1981 constituted ACDUTRA.  Instead, the Veteran's retirement credits record reflect that although he served approximately two weeks of ACDUTRA in June of 1980, he did not complete any periods of active duty for training in 1981 until October.  Accordingly, the Board finds the contemporaneous service treatment records do not establish the Veteran served any period of ACDUTRA in April or May of 1981, but instead suggest he served three days of weekend INACDUTRA service immediately prior to seeking medical treatment for the disability on appeal.

Based on all the foregoing, and affording the benefit of the doubt to the Veteran, the Veteran's currently diagnosed ulcerative colitis began during the three day period of INACDUTRA National Guard service in early May 1981.  However, because ulcerative colitis is a disease, and not an injury, service connection cannot be established for a disease which began during a period of INACDUTRA.

The Board acknowledges the January 2013 VA examination opined the Veteran's currently diagnosed ulcerative colitis was as likely as not the result of his service because he was diagnosed while on active duty.  However, this examiner's opinion was based on the Veteran's inaccurate description of a two week period of active service camp, as discussed above.  Accordingly, the Board finds this examiner's opinion based on an inaccurate factual basis from the Veteran is not probative evidence, and is outweighed by the contemporaneous service documents discussed above.

Based on all the foregoing, the Veteran's appeal is denied.  

While the Board recognizes the Veteran's honorable service, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as information regarding service connection based on ACDUTRA or INACDUTRA.  The letter also informed the Veteran how disability ratings and effective dates were established prior to initially RO determination in this matter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment and personnel records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board acknowledges this examination was not adequate, as it was based on an inaccurate factual basis, as discussed above.  However, in this case the Veteran's claim was denied due to a question of law based on a determination of the quality of his National Guard service.  Therefore, because there is no medical question to resolve, and an additional VA examiner's report would not change the outcome of this appeal, there was no prejudice to the Veteran based on the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

Service connection for ulcerative colitis with ileostomy and hernias is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


